          Case 2:19-cv-05449-JAK-JPR Document 79-1 Filed 02/27/20 Page 1 of 1 Page ID #:2405


            1                            UNITED STATES DISTRICT COURT
            2                           CENTRAL DISTRICT OF CALIFORNIA
            3                                      WESTERN DIVISION
            4    SOUNDGARDEN, a Partnership; TOM               CASE NO. 2:19-cv-05449-JAK-JPR
                 WHALLEY, as Trustee of the Afeni
            5    Shakur Trust; JANE PETTY; STEVE               [PROPOSED] ORDER GRANTING
                 EARLE, individually and on behalf of          DEFENDANT UMG RECORDINGS,
            6    all others similarly situated,                INC.’S FIRST MOTION TO COMPEL
                                                               DISCOVERY FROM PLAINTIFFS
            7                        Plaintiffs,
                                                               [JUDGE JEAN P. ROSENBLUTH]
            8          v.
            9    UMG RECORDINGS, INC., a
                 Delaware corporation,
          10
                                     Defendant.
          11
          12
          13
                       Having considered Defendant UMG Recordings, Inc. (“UMG”)’s First Motion
          14
                 to Compel Discovery from Plaintiffs, and the papers submitted in support thereof and
          15
                 in opposition thereto, the Court hereby GRANTS UMG’s Motion to Compel. By
          16
                 March 26, 2020, Plaintiffs shall produce all documents responsive to UMG’s Requests
          17
                 for Production Nos. 1, 2, 3, 4, 7, 9, 10, 11, 13, and 19.
          18
                       IT IS SO ORDERED.
          19
                       Dated:
          20
          21                                                           Hon. Jean P. Rosenbluth
          22                                                           United States Magistrate Judge
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP
